Foote, C.
This is an action of ejectment for a narrow strip of land which the plaintiff claimed as against eight different defendants, who he alleged each held possession of a separate portion of it.
It seems that the main question at issue with reference to the legal title involved in the action was as to where the division line between the parties actually existed upon the ground. And this depended upon the evidence introduced upon the trial.
There was a very sharp and decided conflict of testimony as to that matter, and therefore it is not to be said the findings of the court in reference thereto are *618not supported by the evidence. And so appears to bo the case with reference to the fact stated in the findings as to the defense of the statute of limitations.
We have examined the very voluminous transcript filed here with care, and fail to find any prejudicial error committed by the court on the trial of the cause.
The judgment and order refusing a new trial should be affirmed.
Belcher, 0. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order denying a new trial are affirmed.